                                                                                    Case 2:20-cv-01435-WBS-DMC Document 18 Filed 01/04/21 Page 1 of 17


                                                                                1    DALE L. ALLEN, JR., State Bar No. 145279
                                                                                     dallen@aghwlaw.com
                                                                                2    KEVIN P. ALLEN, State Bar No. 252290
                                                                                     kallen@aghwlaw.com
                                                                                3    ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP
                                                                                     180 Montgomery Street, Suite 1200
                                                                                4    San Francisco, CA 94104
                                                                                     Telephone:     (415) 697-2000
                                                                                5    Facsimile:     (415) 813-2045

                                                                                6    Attorneys for Defendants
                                                                                     CITY OF REDDING, JOE ROSSI, JAY GUTERDING, and
                                                                                7    BRETT LEONARD

                                                                                8                                 UNITED STATES DISTRICT COURT

                                                                                9                                EASTERN DISTRICT OF CALIFORNIA
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11     R.H., a minor, by and through her             Case No. 2:20-CV-01435-WBS-DMC
                                                                                      guardian ad litem, Sheila Brown;
                                                                               12     ESTATE OF ERIC JAY HAMES, by and
                                                                                      through its personal represe4ntaitive,
                                                                               13     Crystal Dunlap-Bennett,
                                                                                                                                    STIPULATED PROTECTIVE ORDER
                                                                               14                            Plaintiff,

                                                                               15             v.

                                                                               16     CITY OF REDDING, a public entity;
                                                                                      JOE ROSSI, an individual; KIP
                                                                               17     KINNEAVY, an individual; JAY
                                                                                      GUTERDING, an individual; BRETT
                                                                               18     LEONARD, an individual; and DOES 5
                                                                                      through 20 inclusive,
                                                                               19
                                                                                                             Defendants.
                                                                               20
                                                                               21
                                                                                     1.     PURPOSES AND LIMITATIONS
                                                                               22
                                                                                            Disclosure and discovery activity in this action are likely to involve production of
                                                                               23
                                                                                     confidential, proprietary, or private information for which special protection from public
                                                                               24
                                                                                     disclosure and from use for any purpose other than prosecuting this litigation may be warranted.
                                                                               25
                                                                                     Accordingly, the parties hereby stipulate to and petition the court to enter the following
                                                                               26
                                                                                     Stipulated Protective Order. The parties acknowledge that this Order does not confer blanket
                                                                               27
                                                                                     protections on all disclosures or responses to discovery and that the protection it affords from
                                                                               28
                                                                                                                                                        STIPULATED PROTECTIVE ORDER
                                                                                                                                       1                        2:20-CV-01435-WBS-DMC

                                             414329.1
                                                                                    Case 2:20-cv-01435-WBS-DMC Document 18 Filed 01/04/21 Page 2 of 17


                                                                                1    public disclosure and use extends only to the limited information or items that are entitled to

                                                                                2    confidential treatment under the applicable legal principles. The parties further acknowledge, as

                                                                                3    set forth below, that this Stipulation and Order creates no entitlement to file confidential

                                                                                4    information under seal; and that Eastern District Local Rule 141 sets forth the procedures that

                                                                                5    must be followed and reflects the standards that will be applied when a party seeks permission

                                                                                6    from the court to file material under seal.

                                                                                7    2.     DEFINITIONS
                                                                                8           2.1     Party: any party to this action, including all of its officers, directors, employees,

                                                                                9    consultants, retained experts, house counsel and outside counsel (and their support staff).
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10           2.2     Disclosure or Discovery Material: all items or information, regardless of the
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11    medium or manner generated, stored or maintained (including, among other things, testimony,

                                                                               12    transcripts, or tangible things) that are produced or generated in disclosures or responses to

                                                                               13    discovery by any Party in this matter.

                                                                               14           2.3     Confidential Information or Items: information (regardless of the medium or how

                                                                               15    generated, stored, or maintained) or tangible things that qualify for protection under standards

                                                                               16    developed under Federal Rule of Civil Procedure 26(c) and/or applicable federal privileges. This

                                                                               17    material includes, but is not limited to, medical and psychotherapeutic records; as well as peace

                                                                               18    officer personnel records as defined by California Penal Code sections 832.8, 832.5, 832.7 and

                                                                               19    the associated case law; and other similar confidential records designated as such.

                                                                               20           2.4     Receiving Party: a Party that receives Disclosure or Discovery Material from a
                                                                               21    Producing Party, including a Party that has noticed or subpoenaed and is taking a deposition or

                                                                               22    comparable testimony.

                                                                               23           2.5     Producing Party: a Party or non-party that produces Disclosure or Discovery

                                                                               24    Material in this action, including a Party that is defending a deposition noticed or subpoenaed by

                                                                               25    another Party; additionally, for the limited purpose of designating testimony subject to this

                                                                               26    Stipulation and Order pursuant to section 6.2(b) (infra), a “Producing Party” shall also be
                                                                               27    construed to include a Party that is attending and/or participating in a non-party deposition

                                                                               28    noticed/subpoenaed by another Party.
                                                                                                                                                         STIPULATED PROTECTIVE ORDER
                                                                                                                                        2                        2:20-CV-01435-WBS-DMC

                                             414329.1
                                                                                    Case 2:20-cv-01435-WBS-DMC Document 18 Filed 01/04/21 Page 3 of 17


                                                                                1              2.6      Designating Party: a Party or non-party that designates information or items that

                                                                                2    it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”

                                                                                3              2.7      Protected Material: any Disclosure or Discovery Material that is designated as

                                                                                4    “CONFIDENTIAL” under the provisions of this Stipulation and Protective Order. (The term

                                                                                5    “Confidential Document” shall be synonymous with the term “Protected Material” for the

                                                                                6    purposes of this Stipulation and Protective Order.)

                                                                                7              2.8      Outside Counsel: attorneys who are not employees of a Party but who are retained

                                                                                8    to represent or advise a Party in this action (as well as their support staffs).

                                                                                9              2.9      House Counsel: attorneys who are employees of a Party (as well as their support
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10    Staff).
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11              2.10     Counsel (without qualifier): Outside Counsel and House Counsel (as well as their

                                                                               12    support staffs).

                                                                               13              2.11     Expert: a person with specialized knowledge or experience in a matter pertinent

                                                                               14    to the litigation who has been retained by a Party or its counsel to serve as an expert witness or

                                                                               15    as a consultant in this action and who is not a past or a current employee of a Party and who, at

                                                                               16    the time of retention, is not anticipated to become an employee of a Party or a competitor of a

                                                                               17    Party’s; as well as any person retained, designated, or disclosed by a Party as an expert pursuant

                                                                               18    to Federal Rule of Civil Procedure 26(a)(2).

                                                                               19              2.12     Professional Vendors: persons or entities that provide litigation support services

                                                                               20    (e.g., photocopying; videotaping; translating; preparing exhibits or demonstrations; organizing,
                                                                               21    storing, retrieving data in any form or medium; etc.) and their employees and subcontractors

                                                                               22    3.        SCOPE
                                                                               23              The protections conferred by this Stipulation and Order cover not only Protected

                                                                               24    Material/Confidential Documents (as defined above), but also: (1) any information copied or

                                                                               25    extracted from Protected Material; (2) all copies, excerpts, summaries, or compilations of

                                                                               26    Protected Material; and (3) any testimony, conversations, or presentations by Parties or their
                                                                               27    Counsel that might reveal Protected Material. However, the protections conferred by this

                                                                               28    Stipulation and Order do not cover the following information: (a) any information that is in the
                                                                                                                                                           STIPULATED PROTECTIVE ORDER
                                                                                                                                           3                       2:20-CV-01435-WBS-DMC

                                             414329.1
                                                                                    Case 2:20-cv-01435-WBS-DMC Document 18 Filed 01/04/21 Page 4 of 17


                                                                                1    public domain at the time of disclosure to a Receiving Party or becomes part of the public

                                                                                2    domain after its disclosure to a Receiving Party as a result of publication not involving a

                                                                                3    violation of this Order, including becoming part of the public record through trial or otherwise;

                                                                                4    and (b) any information known to the Receiving Party prior to the disclosure or obtained by the

                                                                                5    Receiving Party after the disclosure from a source who obtained the information lawfully and

                                                                                6    under no obligation of confidentiality to the Designating Party. Any use of Protected Material at

                                                                                7    trial shall not be governed by this Order, and may be governed by a separate agreement or order.

                                                                                8    4.     DURATION
                                                                                9           Even after final disposition of this litigation, the confidentiality obligations imposed by
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10    this Order shall remain in effect until a Designating Party agrees otherwise in writing or a court
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11    order otherwise directs. Final disposition shall be deemed to be the later of:

                                                                               12           (1)     dismissal of all claims and defenses in this action, with or without prejudice; and

                                                                               13           (2)     final judgment herein after the completion and exhaustion of all appeals,

                                                                               14    rehearings, remands, trials, or reviews of this action, including the time limits for filing any

                                                                               15    motions or applications for extension of time pursuant to applicable law.

                                                                               16    5.     DESIGNATING PROTECTED MATERIAL
                                                                               17           5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party

                                                                               18    or non-party that designates information or items for protection under this Order must take care

                                                                               19    to limit any such designation to specific material that qualifies under the appropriate standards.

                                                                               20    A Designating Party must take care to designate for protection only those parts of material,
                                                                               21    documents, items, or oral or written communications that qualify – so that other portions of the

                                                                               22    material, documents, items or communications for which protection is not warranted are not

                                                                               23    swept unjustifiably within the ambit of this Order.

                                                                               24           Mass, indiscriminate, or routine designations are prohibited. Designations that are shown

                                                                               25    to be clearly unjustified, or that have been made for an improper purpose (e.g., to unnecessarily

                                                                               26    encumber or retard the case development process, or to impose unnecessary expenses and
                                                                               27    burdens on other parties), expose the Designating Party to sanctions. If it comes to a Party’s or a

                                                                               28    non-party’s attention that information or items that it designated for protection do not qualify for
                                                                                                                                                         STIPULATED PROTECTIVE ORDER
                                                                                                                                         4                       2:20-CV-01435-WBS-DMC

                                             414329.1
                                                                                    Case 2:20-cv-01435-WBS-DMC Document 18 Filed 01/04/21 Page 5 of 17


                                                                                1    protection at all, or do not qualify for the level of protection initially asserted, that Party or non-

                                                                                2    party must promptly notify all other parties that it is withdrawing the mistaken designation.

                                                                                3            5.2     Manner and Timing of Designations. Except as otherwise provided in this Order,

                                                                                4    or as otherwise stipulated or ordered, material that qualifies for protection under this Order must

                                                                                5    be clearly so designated before the material is disclosed or produced. Designation in conformity

                                                                                6    with this Order requires:

                                                                                7                    (a)     for information in documentary form (e.g., paper or electronic

                                                                                8   documents, but excluding transcripts of depositions or other pretrial or trial proceedings), that

                                                                                9   the Producing Party affix the legend “CONFIDENTIAL” to each page that contains protected
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   material. If only a portion or portions of the material on a page qualifies for protection, the
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11   Producing Party also must clearly identify the protected portion(s) (e.g., by making appropriate

                                                                               12   markings in the margins).

                                                                               13                    A Party or Non-Party that makes original documents or materials available

                                                                               14    for inspection need not designate them for protection until after the inspecting Party has

                                                                               15    indicated which material it would like copied and produced. During the inspection and

                                                                               16    before the designation, all of the material made available for inspection shall be deemed

                                                                               17    “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants copied

                                                                               18    and produced, the Producing Party must determine which documents, or portions thereof,

                                                                               19    qualify for protection under this Order. Then, before producing the specified documents, the

                                                                               20    Producing Party must affix the “CONFIDENTIAL” legend to each page that contains
                                                                               21    Protected Material. If only a portion or portions of the material on a page qualifies for

                                                                               22    protection, the Producing Party also must clearly identify the protected portion(s) (e.g., by

                                                                               23    making appropriate markings in the margins).

                                                                               24                    (b)     for testimony given in deposition or in other pretrial or trial

                                                                               25   proceedings, that the Party or non-party offering or sponsoring the testimony identify on the

                                                                               26   record, before the close of the deposition, hearing, or other proceeding, all protected testimony,
                                                                               27   and further specify any portions of the testimony that qualify as “CONFIDENTIAL.” When it

                                                                               28   is impractical to identify separately each portion of testimony that is entitled to protection,
                                                                                                                                                           STIPULATED PROTECTIVE ORDER
                                                                                                                                          5                        2:20-CV-01435-WBS-DMC

                                             414329.1
                                                                                    Case 2:20-cv-01435-WBS-DMC Document 18 Filed 01/04/21 Page 6 of 17


                                                                                1   and when it appears that substantial portions of the testimony may qualify for protection,

                                                                                2   the Producing Party may invoke on the record (before the deposition or proceeding is

                                                                                3   concluded) a right to have up to twenty (20) days to identify the specific portions of the

                                                                                4   testimony as “CONFIDENTIAL.” Only those portions of the testimony that are appropriately

                                                                                5   designated as “CONFIDENTIAL” for protection within the 20 days shall be covered by the

                                                                                6   provisions of this Stipulation and Protective Order. Transcript pages containing Protected

                                                                                7   Material must be separately bound by the court reporter, who must affix to each such page the

                                                                                8   legend “CONFIDENTIAL,” as instructed by the Producing Party.

                                                                                9                   (c)     for information produced in some form other than documentary and for
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   any other tangible items (including but not limited to information produced on disc or
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11   electronic data storage device), that the Producing Party affix in a prominent place on the

                                                                               12   exterior of the container or containers in which the information or item is stored the legend

                                                                               13   “CONFIDENTIAL.” If only portions of the information or item warrant protection, the

                                                                               14   Producing Party, to the extent practicable, shall identify the protected portions, specifying the

                                                                               15   material as “CONFIDENTIAL.”

                                                                               16           5.3     Inadvertent Failures to Designate. If timely corrected (preferably, though not

                                                                               17    necessarily, within 30 days of production or disclosure of such material), an inadvertent failure

                                                                               18    to designate qualified information or items as “CONFIDENTIAL” does not, standing alone,

                                                                               19    waive the Designating Party’s right to secure protection under this Order for such material. If

                                                                               20    material is appropriately designated as “CONFIDENTIAL” after the material was initially
                                                                               21    produced, the Receiving Party, on timely notification of the designation, must make reasonable

                                                                               22    efforts to assure that the material is treated in accordance with this Order.

                                                                               23           5.4     Alteration of Confidentiality Stamp. A Receiving Party shall not alter, edit, or

                                                                               24    modify any Protected Material so as to conceal, obscure, or remove a “CONFIDENTIAL” stamp

                                                                               25    or legend thereon; nor shall a Receiving Party take any other action so as to make it appear that

                                                                               26    Protected Material is not subject to the terms and provisions of this Stipulation and Order.
                                                                               27    However, nothing in this section shall be construed so as to prevent a Receiving Party from

                                                                               28    challenging a confidentiality designation subject to the provisions of section 6, infra.
                                                                                                                                                         STIPULATED PROTECTIVE ORDER
                                                                                                                                        6                        2:20-CV-01435-WBS-DMC

                                             414329.1
                                                                                    Case 2:20-cv-01435-WBS-DMC Document 18 Filed 01/04/21 Page 7 of 17


                                                                                1    6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

                                                                                2           6.1     Timing of Challenges. Any Party or Non-Party may challenge a designation of

                                                                                3    confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality

                                                                                4    designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

                                                                                5    burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to

                                                                                6    challenge a confidentiality designation by electing not to mount a challenge promptly after the

                                                                                7    original designation is disclosed.

                                                                                8           6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution

                                                                                9    process by providing written notice of each designation it is challenging and describing the basis
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10    for each challenge. To avoid ambiguity as to whether a challenge has been made, the written
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11    notice must recite that the challenge to confidentiality is being made in accordance with this

                                                                               12    specific paragraph of the Protective Order. The parties shall attempt to resolve each challenge in

                                                                               13    good faith and must begin the process by conferring directly (in voice-to-voice dialogue; other

                                                                               14    forms of communication are not sufficient) within 14 days of the date of service of notice. In

                                                                               15    conferring, the Challenging Party must explain the basis for its belief that the confidentiality

                                                                               16    designation was not proper and must give the Designating Party an opportunity to review the

                                                                               17    designated material, to reconsider the circumstances, and, if no change in designation is offered,

                                                                               18    to explain the basis for the chosen designation. A Challenging Party may proceed to the next

                                                                               19    stage of the challenge process only if it has engaged in this meet and confer process first or

                                                                               20    establishes that the Designating Party is unwilling to participate in the meet and confer process in
                                                                               21    a timely manner.

                                                                               22           6.3     Judicial Intervention. If the Parties cannot resolve a challenge without court

                                                                               23    intervention, the Challenging Party shall file and serve a motion to remove confidentiality under

                                                                               24    Eastern District Local Rule 230 and 251 (and in compliance with Eastern District Local Rules

                                                                               25    141 and 141.1, if applicable) within 14 days of the parties agreeing that the meet and confer

                                                                               26    process will not resolve their dispute, or by the first day of trial of this matter, whichever date is
                                                                               27    earlier, unless the parties agree in writing to a longer time. Each such motion must be

                                                                               28    accompanied by a competent declaration affirming that the movant has complied with the meet
                                                                                                                                                          STIPULATED PROTECTIVE ORDER
                                                                                                                                         7                        2:20-CV-01435-WBS-DMC

                                             414329.1
                                                                                    Case 2:20-cv-01435-WBS-DMC Document 18 Filed 01/04/21 Page 8 of 17


                                                                                1    and confer requirements imposed in the preceding paragraph. In addition, the Challenging Party

                                                                                2    may file a motion challenging a confidentiality designation at any time if there is good cause for

                                                                                3    doing so, including a challenge to the designation of a deposition transcript or any portions

                                                                                4    thereof. Any motion brought pursuant to this provision must be accompanied by a competent

                                                                                5    declaration affirming that the movant has complied with the meet and confer requirements

                                                                                6    imposed by the preceding paragraph.

                                                                                7           The burden of persuasion in any such challenge proceeding shall be on the Designating

                                                                                8    Party, regardless of whether the Designating Party is the moving party or whether such Party

                                                                                9    sought or opposes judicial intervention. Frivolous challenges, and those made for an improper
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10    purpose (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11    expose the Challenging Party to sanctions. Unless the Designating Party has waived the

                                                                               12    confidentiality designation by failing to oppose a motion to remove confidentiality as described

                                                                               13    above, all parties shall continue to afford the material in question the level of protection to which

                                                                               14    it is entitled under the Producing Party’s designation until the court rules on the challenge.

                                                                               15           6.4     Withdrawal of “CONFIDENTIAL” Designation. At its discretion, a

                                                                               16    Designating Party may remove Protected Material/Confidential Documents from some or all of

                                                                               17    the protections and provisions of this Stipulation and Order at any time by any of the following

                                                                               18    methods:

                                                                               19                   (a)     Express Written Withdrawal. A Designating Party may withdraw a

                                                                               20    “CONFIDENTIAL” designation made to any specified Protected Material/Confidential
                                                                               21    Documents from some or all of the protections of this Stipulation and Order by an express

                                                                               22    withdrawal in a writing signed by such Party (or such Party’s Counsel, but not including staff of

                                                                               23    such Counsel) that specifies and itemizes the Disclosure or Discovery Material previously

                                                                               24    designated as Protected Material/Confidential Documents that shall no longer be subject to all or

                                                                               25    some of the provisions of this Stipulation and Order. Such express withdrawal shall be effective

                                                                               26    when transmitted or served upon the Receiving Party. If a Designating Party is withdrawing
                                                                               27    Protected Material from only some of the provisions/protections of this Stipulation and Order,

                                                                               28    such Party must state which specific provisions are no longer to be enforced as to the specified
                                                                                                                                                        STIPULATED PROTECTIVE ORDER
                                                                                                                                        8                       2:20-CV-01435-WBS-DMC

                                             414329.1
                                                                                    Case 2:20-cv-01435-WBS-DMC Document 18 Filed 01/04/21 Page 9 of 17


                                                                                1    material for which confidentiality protection hereunder is withdrawn otherwise, such withdrawal

                                                                                2    shall be construed as a withdrawal of such material from all of the protections/provisions of this

                                                                                3    Stipulation and Order;

                                                                                4                   (b)       Express Withdrawal on the Record. A Designating Party may

                                                                                5    withdraw a “CONFIDENTIAL” designation made to any specified Protected

                                                                                6    Material/Confidential Documents from all of the provisions/protections of this Stipulation and

                                                                                7    Order by verbally consenting in court proceedings on the record to such withdrawal – provided

                                                                                8    that such withdrawal specifies the Disclosure or Discovery Material previously designated as

                                                                                9    Protected Material/Confidential Documents that shall no longer be subject to any of the
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10    provisions of this Stipulation and Order. A Designating Party is not permitted to withdraw
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11    Protected Material from only some of the protections/provisions of this Stipulation and Order by

                                                                               12    this method;

                                                                               13                   (c)       Implicit Withdrawal by Publication or Failure to Oppose Challenge.

                                                                               14    A Designating Party shall be construed to have withdrawn a “CONFIDENTIAL” designation

                                                                               15    made to any specified Protected Material/Confidential Documents from all of the

                                                                               16    provisions/protections of this Stipulation and Order by either (1) making such Protected

                                                                               17    Material/Confidential Records part of the public record – including but not limited to attaching

                                                                               18    such as exhibits to any filing with the court without moving, prior to such filing, for the court to

                                                                               19    seal such records; or (2) failing to timely oppose a Challenging Party’s motion to remove a

                                                                               20    “CONFIDENTIAL” designation to specified Protected Material/Confidential Documents.
                                                                               21    Nothing in this Stipulation and Order shall be construed so as to require any Party to file

                                                                               22    Protected Material/Confidential Documents under seal, unless expressly specified herein.

                                                                               23    7.     ACCESS TO AND USE OF PROTECTED MATERIAL
                                                                               24           7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed

                                                                               25    or produced by another Party or by a Non-Party in connection with this case only for

                                                                               26    prosecuting, defending, or attempting to settle this litigation. Such Protected Material may be
                                                                               27    disclosed only to the categories of persons and under the conditions described in this Order.

                                                                               28    When the litigation has been terminated, a Receiving Party must comply with the provisions of
                                                                                                                                                         STIPULATED PROTECTIVE ORDER
                                                                                                                                        9                        2:20-CV-01435-WBS-DMC

                                             414329.1
                                                                                    Case 2:20-cv-01435-WBS-DMC Document 18 Filed 01/04/21 Page 10 of 17


                                                                                1    section 13 below (FINAL DISPOSITION). Protected Material must be stored and maintained by

                                                                                2    a Receiving Party at a location and in a secure manner that ensures that access is limited to the

                                                                                3    persons authorized under this Order.

                                                                                4           7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise

                                                                                5    ordered by the court or permitted in writing by the Designating Party, a Receiving Party may

                                                                                6    disclose any information or item designated “CONFIDENTIAL” only to:

                                                                                7                   (a)     the Receiving Party’s Outside Counsel of Record in this action, as well as

                                                                                8    employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the

                                                                                9    information for this litigation and who have signed the “Acknowledgment and Agreement to Be
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10    Bound” that is attached hereto as Exhibit A;
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11                   (b)     the officers, directors, and employees (including House Counsel) of the

                                                                               12    Receiving Party to whom disclosure is reasonably necessary for this litigation and who have

                                                                               13    signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                                                                               14                   (c)     Experts (as defined in this Order) of the Receiving Party to whom

                                                                               15    disclosure is reasonably necessary for this litigation and who have signed the “Acknowledgment

                                                                               16    and Agreement to Be Bound” (Exhibit A);

                                                                               17                   (d)     the court and its personnel;

                                                                               18                   (e)     court reporters and their staff, professional jury or trial consultants, mock

                                                                               19    jurors, and Professional Vendors to whom disclosure is reasonably necessary for this litigation

                                                                               20    and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                                               21                   (f)     during their depositions, witnesses in the action to whom disclosure is

                                                                               22    reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

                                                                               23    (Exhibit A), unless otherwise agreed by the Designating Party or ordered by the court. Pages of

                                                                               24    transcribed deposition testimony or exhibits to depositions that reveal Protected Material must be

                                                                               25    separately bound by the court reporter and may not be disclosed to anyone except as permitted

                                                                               26    under this Stipulated Protective Order; and/or
                                                                               27                   (g)     the author or recipient of a document containing the information or a

                                                                               28    custodian or other person who otherwise possessed or knew the information.
                                                                                                                                                        STIPULATED PROTECTIVE ORDER
                                                                                                                                       10                       2:20-CV-01435-WBS-DMC

                                             414329.1
                                                                                    Case 2:20-cv-01435-WBS-DMC Document 18 Filed 01/04/21 Page 11 of 17


                                                                                1    8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN

                                                                                2           OTHER LITIGATION

                                                                                3           If a Party is served with a subpoena or a court order issued in other litigation that

                                                                                4    compels disclosure of any information or items designated in this action as “CONFIDENTIAL,”

                                                                                5    that Party must:

                                                                                6           (a)     promptly notify in writing the Designating Party. Such notification shall include a

                                                                                7    copy of the subpoena or court order;

                                                                                8           (b)     promptly notify in writing the party who caused the subpoena or order to issue in

                                                                                9    the other litigation that some or all of the material covered by the subpoena or order is subject to
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10    this Protective Order. Such notification shall include a copy of this Stipulated Protective Order;
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11    and

                                                                               12           (c)     cooperate with respect to all reasonable procedures sought to be pursued by the

                                                                               13    Designating Party whose Protected Material may be affected.

                                                                               14           If the Designating Party timely seeks a protective order, the Party served with the

                                                                               15    subpoena or court order shall not produce any information designated in this action as

                                                                               16    “CONFIDENTIAL” before a determination by the court from which the subpoena or order

                                                                               17    issued, unless the Party has obtained the Designating Party’s permission. The Designating Party

                                                                               18    shall bear the burden and expense of seeking protection in that court of its confidential material –

                                                                               19    and nothing in these provisions should be construed as authorizing or encouraging a Receiving

                                                                               20    Party in this action to disobey a lawful directive from another court.
                                                                               21    9.     A NON-PARTY ’S PROTECT ED MATERIAL SOUGHT TO BE PRODUCED IN

                                                                               22           THIS LITIGATION

                                                                               23           (a)     The terms of this Order are applicable to information produced by a Non-Party in

                                                                               24    this action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in

                                                                               25    connection with this litigation is protected by the remedies and relief provided by this Order.

                                                                               26    Nothing in these provisions should be construed as prohibiting a Non-Party from seeking
                                                                               27    additional protections.

                                                                               28           (b)     In the event that a Party is required, by a valid discovery request, to produce a
                                                                                                                                                        STIPULATED PROTECTIVE ORDER
                                                                                                                                       11                       2:20-CV-01435-WBS-DMC

                                             414329.1
                                                                                    Case 2:20-cv-01435-WBS-DMC Document 18 Filed 01/04/21 Page 12 of 17


                                                                                1    Non- Party’s confidential information in its possession, and the Party is subject to an agreement

                                                                                2    with the Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

                                                                                3                   (1)     promptly notify in writing the Requesting Party and the Non- Party that

                                                                                4                   some or all of the information requested is subject to a confidentiality agreement

                                                                                5                   with a Non-Party;

                                                                                6                   (2)     promptly provide the Non-Party with a copy of the Stipulated Protective

                                                                                7                   Order in this litigation, the relevant discovery request(s), and a reasonably

                                                                                8                   specific description of the information requested; and

                                                                                9                   (3)     make the information requested available for inspection by the Non-Party.
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10           (c)     If the Non-Party fails to object or seek a protective order from this court within 14
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11    days of receiving the notice and accompanying information, the Receiving Party may produce

                                                                               12    the Non-Party’s confidential information responsive to the discovery request. If the Non-Party

                                                                               13    timely seeks a protective order, the Receiving Party shall not produce any information in its

                                                                               14    possession or control that is subject to the confidentiality agreement with the Non-Party before a

                                                                               15    determination by the court. Absent a court order to the contrary, the Non-Party shall bear the

                                                                               16    burden and expense of seeking protection in this court of its Protected Material.

                                                                               17    10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

                                                                               18           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

                                                                               19    Material to any person or in any circumstance not authorized under this Stipulated Protective

                                                                               20    Order, the Receiving Party must immediately: (a) notify in writing the Designating Party of the
                                                                               21    unauthorized disclosures; (b) use its best efforts to retrieve all unauthorized copies of the

                                                                               22    Protected Material; (c) inform the person or persons to whom unauthorized disclosures were

                                                                               23    made of all the terms of this Order; and (d) request such person or persons to execute the

                                                                               24    “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.

                                                                               25    11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE

                                                                               26           PROTECTED MATERIAL
                                                                               27           When a Producing Party gives notice to Receiving Parties that certain inadvertently

                                                                               28    produced material is subject to a claim of privilege or other protection, the obligations of the
                                                                                                                                                         STIPULATED PROTECTIVE ORDER
                                                                                                                                        12                       2:20-CV-01435-WBS-DMC

                                             414329.1
                                                                                    Case 2:20-cv-01435-WBS-DMC Document 18 Filed 01/04/21 Page 13 of 17


                                                                                1    Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This

                                                                                2    provision is not intended to modify whatever procedure may be established in an e-discovery

                                                                                3    order that provides for production without prior privilege review. Pursuant to Federal Rule of

                                                                                4    Evidence 502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure of a

                                                                                5    communication or information covered by the attorney-client privilege or work product

                                                                                6    protection, the parties may incorporate their agreement in the stipulated protective order

                                                                                7    submitted to the court.

                                                                                8    12.    PUBLICATION OF PROTECTED MATERIAL

                                                                                9           12.1    Right to Further Relief. Nothing in this Order abridges the right of any person to
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10    seek its modification by the court in the future.
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11           12.2    Right to Assert Other Objections. By stipulating to the entry of this Protective

                                                                               12    Order no Party waives any right it otherwise would have to object to disclosing or producing any

                                                                               13    information or item on any ground not addressed in this Stipulated Protective Order. Similarly,

                                                                               14    no Party waives any right to object on any ground to use in evidence of any of the material

                                                                               15    covered by this Protective Order.

                                                                               16           12.3    Filing of Protected Material. Without advance written permission from the

                                                                               17    Designating Party, or a court order secured after appropriate notice to all interested persons, a

                                                                               18    Receiving Party may not file in the public record in this action any Protected Material. A Party

                                                                               19    that seeks to file under seal any Protected Material must comply with Eastern District Local Rule

                                                                               20    141 and/or 141.1, to the extent applicable. 12.2. Public Dissemination of Protected Material. A
                                                                               21    Receiving Party shall not publish, release, post, or disseminate Protected Material to any persons

                                                                               22    except those specifically delineated and authorized by this Stipulation and Order; nor shall a

                                                                               23    Receiving Party publish, release, leak, post, or disseminate Protected Material/Confidential

                                                                               24    Documents to any news media, member of the press, website, or public forum (except as

                                                                               25    permitted under section 12.1 regarding filings with the court in this action and under seal).

                                                                               26           12.4    Public Dissemination of Protected Material. A Receiving Party shall not publish,
                                                                               27    release, post, or disseminate Protected Material to any persons except those specifically

                                                                               28    delineated and authorized by this Stipulation and Order; nor shall a Receiving Party publish,
                                                                                                                                                        STIPULATED PROTECTIVE ORDER
                                                                                                                                         13                     2:20-CV-01435-WBS-DMC

                                             414329.1
                                                                                    Case 2:20-cv-01435-WBS-DMC Document 18 Filed 01/04/21 Page 14 of 17


                                                                                1    release, leak, post, or disseminate Protected Material/Confidential Documents to any news

                                                                                2    media, member of the press, website, or public forum (except as permitted under section 12.1

                                                                                3    regarding filings with the court in this action and under seal).

                                                                                4    13.    FINAL DISPOSITION

                                                                                5           Within 60 days after the final disposition of this action, as defined in paragraph 4, each

                                                                                6    Receiving Party must return all Protected Material to the Producing Party or destroy such

                                                                                7    material. As used in this subdivision, “all Protected Material” including all copies, abstracts,

                                                                                8    compilations, summaries, and any other format reproducing or capturing of the Protected

                                                                                9    Material.
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10           IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11     Dated: December 23, 2020                       ALLEN, GLAESSNER,

                                                                               12                                                    HAZELWOOD & WERTH, LLP

                                                                               13                                                    By:    /s/ Dale L. Allen
                                                                                                                                           DALE L. ALLEN
                                                                               14
                                                                                                                                           KEVIN P. ALLEN
                                                                               15                                                          Attorneys for Defendants
                                                                                                                                           CITY OF REDDING, JOE ROSSI, JAY
                                                                               16                                                          GUTERDING AND BRETT LEONARD
                                                                               17
                                                                                     Dated: December 23, 2020                       TAYLOR & RING LLP
                                                                               18

                                                                               19                                                    By:     /s/ Neil Gehlawat
                                                                                                                                           John Cornell Taylor
                                                                               20                                                          Neil Gehlawat
                                                                                                                                           Attorneys for Plaintiffs
                                                                               21

                                                                               22    Dated: December 23, 2020                       GOYETTE & ASSOCIATES, INC.
                                                                               23

                                                                               24                                                    By:    /s/ Rachel Simons
                                                                               25                                                          Goyette & Associates, Inc.
                                                                                                                                           Gary G. Goyette
                                                                               26                                                          Rachel Simons
                                                                                                                                           Attorneys for Defendant
                                                                               27                                                          KIP KINNEAVY
                                                                               28
                                                                                                                                                          STIPULATED PROTECTIVE ORDER
                                                                                                                                        14                        2:20-CV-01435-WBS-DMC

                                             414329.1
                                                                                    Case 2:20-cv-01435-WBS-DMC Document 18 Filed 01/04/21 Page 15 of 17


                                                                                1           Under Eastern District of California Civil Local Rule 131(e), I attest that I obtained

                                                                                2    concurrence in the filing of this document from all of the above signatories.

                                                                                3                                                  Respectfully submitted,
                                                                                4    Dated: December 23, 2020                      ALLEN, GLAESSNER,
                                                                                                                                   HAZELWOOD & WERTH, LLP
                                                                                5

                                                                                6                                                  By:     /s/ Dale L. Allen
                                                                                                                                           DALE L. ALLEN
                                                                                7                                                          KEVIN P. ALLEN
                                                                                                                                           Attorneys for Defendants
                                                                                8                                                          CITY OF REDDING, JOE ROSSI, JAY
                                                                                                                                           GUTERDING AND BRETT LEONARD
                                                                                9
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11

                                                                               12

                                                                               13

                                                                               14

                                                                               15

                                                                               16

                                                                               17

                                                                               18

                                                                               19

                                                                               20
                                                                               21

                                                                               22

                                                                               23

                                                                               24

                                                                               25

                                                                               26
                                                                               27

                                                                               28
                                                                                                                                                       STIPULATED PROTECTIVE ORDER
                                                                                                                                      15                       2:20-CV-01435-WBS-DMC

                                             414329.1
                                                                                    Case 2:20-cv-01435-WBS-DMC Document 18 Filed 01/04/21 Page 16 of 17


                                                                                1                                                  ORDER

                                                                                2           IT IS SO ORDERED, with the following amendments and clarifications:

                                                                                3           1.      The parties shall comply with the provisions and procedures of Local Rules 140

                                                                                4    and 141 with respect to sealing or redaction requests. To the extent that the parties’ stipulation

                                                                                5    conflicts with the Local Rules, the Local Rules shall govern.

                                                                                6           2.      Prior to filing any motion related to this stipulated protective order or other

                                                                                7    discovery motion, the parties shall first exhaust informal meet-and-confer efforts and otherwise

                                                                                8    comply with Local Rule 251.

                                                                                9           3.      Nothing in this order limits the testimony of parties or non-parties, or the use of
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10    certain documents, at any court hearing or trial—such determinations will only be made by the
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11    court at the hearing or trial, or upon an appropriate motion.

                                                                               12

                                                                               13
                                                                                     Dated: December 30, 2020
                                                                               14                                                        ____________________________________
                                                                                                                                         DENNIS M. COTA
                                                                               15                                                        UNITED STATES MAGISTRATE JUDGE
                                                                               16

                                                                               17

                                                                               18

                                                                               19

                                                                               20
                                                                               21

                                                                               22

                                                                               23

                                                                               24

                                                                               25

                                                                               26
                                                                               27

                                                                               28
                                                                                                                                                        STIPULATED PROTECTIVE ORDER
                                                                                                                                       16                       2:20-CV-01435-WBS-DMC

                                             414329.1
                                                                                    Case 2:20-cv-01435-WBS-DMC Document 18 Filed 01/04/21 Page 17 of 17


                                                                                1                                                EXHIBIT A

                                                                                2                    ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

                                                                                3    I, _____________________________ [print or type full name], of _________________ [print or

                                                                                4    type full address], declare under penalty of perjury that I have read in its entirety and understand

                                                                                5    the Stipulated Protective Order that was issued by the United States District Court for the Eastern

                                                                                6    District of California on _______ in the case of R.H., et al., v. City of Redding, 2:20-cv-01435-

                                                                                7    WBS-DMC. I agree to comply with and to be bound by all the terms of this Stipulated Protective

                                                                                8    Order and I understand and acknowledge that failure to so comply could expose me to sanctions

                                                                                9    and punishment in the nature of contempt. I solemnly promise that I will not disclose in any
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10    manner any information or item that is subject to this Stipulated Protective Order to any person or
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11    entity except in strict compliance with the provisions of this Order.

                                                                               12    I further agree to submit to the jurisdiction of the United States District Court for the Northern

                                                                               13    District of California for the purpose of enforcing the terms of this Stipulated Protective Order,

                                                                               14    even if such enforcement proceedings occur after termination of this action.

                                                                               15    I hereby appoint                                               [print or type full name] of

                                                                               16    _______________________________________ [print or type full address and telephone number]

                                                                               17    as my California agent for service of process in connection with this action or any proceedings

                                                                               18    related to enforcement of this Stipulated Protective Order.

                                                                               19

                                                                               20    Date: ______________________________________
                                                                               21

                                                                               22    City and State where sworn and signed: _________________________________

                                                                               23

                                                                               24    Printed name: _______________________________

                                                                               25

                                                                               26    Signature: __________________________________
                                                                               27

                                                                               28
                                                                                                                                                        STIPULATED PROTECTIVE ORDER
                                                                                                                                       17                       2:20-CV-01435-WBS-DMC

                                             414329.1
